Citation Nr: 0422390	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to May 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  He testified at a 
hearing at the RO before a Decision Review Officer in April 
2004; a transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  The notice provisions of the VCAA appear met.  

In a June 1974 rating decision, the RO granted service 
connection for a left shoulder disability, the residuals of 
an injury (a fall of approximately 14 feet onto the top of an 
elevator on board the U.S.S. Samuel Gompers).  He now 
contends that he has cervical and lumbar spine disabilities 
from that same fall.  At the April 2004 RO hearing, he noted 
he lost consciousness in the fall, and was taken to the 
ship's infirmary for treatment.  Although service medical 
records note treatment for subluxation of the left shoulder 
beginning in April 1973 and throughout the remainder of 
active duty, the claims file does not contain reports of 
treatment immediately following the accident.  Records of 
such treatment may be pertinent in the matter at hand.  
Service medical records mention that the  injury occurred in 
approximately January 1973.  
At the April 2004 DRO hearing, the veteran noted he received 
treatment for the disorders at issue at Balboa Naval 
Hospital, near the time of his discharge from active duty, 
and at VA facilities in Shreveport, Louisiana (soon after 
discharge), and Houston, Texas (in approximately 1983 or 
1984).  The claims file contains reports of VA medical 
treatment beginning in 1991.  As VA medical records are 
constructively of record, any earlier VA treatment reports 
which may contain pertinent information must be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

On initial post-service VA examination in September 1975, the 
veteran complained of neck pain resulting from the injury in 
service; there was no corresponding diagnosis.  VA medical 
records indicate the veteran suffers from chronic back and 
neck pain.  In light of the injury in service (which 
reasonably may have involved neck and back trauma), the 
documented complaints of neck pain on September 1975 VA 
examination, and recent medical records noting chronic back 
and neck pain, a VA examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for records of 
treatment the veteran alleges he 
received in the ship's infirmary 
following a fall on board the U.S.S. 
Samuel Gompers in approximately January 
1971.  The search should include any 
alternative sources of medical records, 
and the ship's log (for pertinent 
entries).  

2.  The RO should obtain complete copies 
of all private and VA clinical records 
(not already of record) of any treatment 
the veteran has received for back or neck 
complaints since service.  He should 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  Specifically, the RO 
should obtain all records of VA treatment 
the veteran received at the Shreveport 
and Houston VA medical facility(ies) as 
described at the April 2004 personal 
hearing.  

3.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded a VA 
orthopedic examination to determine 
whether he has a chronic back or neck 
disability and, if so, its likely 
etiology.  The veteran should be advised 
that should he fail to report for the 
examination, this claim would be decided 
on the record (and denied, as the current 
evidence is insufficient to establish the 
claims).  The veteran's claims folder 
must reviewed by the examiner in 
connection with the examination.  Based 
on a review of the claims file and an 
examination of the veteran, the examiner 
should state the correct diagnosis for 
any current neck or back disabilities the 
veteran may have, and opine whether it is 
at least as likely as not that such 
disability is related to the veteran's 
service (including the documented fall 
therein) or was caused or aggravated by 
his service-connected left shoulder 
disability.  The examiner should fully 
explain the rationale for any opinion 
given.  

4.  The RO should then re-adjudicate the 
claim.  If either benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

